DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
Claims 2-3, 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 01, 2022.
Applicant’s election without traverse of the computer-assisted navigation during surgery in the reply filed on November 01, 2022 is acknowledged.

Claim Objections
Claim 4 is objected to because of the following informalities: 
“one or more instruments” should be “plurality of surgical instruments”
Appropriate correction is required.

Claim 5 is objected to because of the following informalities: 
“configured to receive the universal tip” should be “configured to receive the universal quick-connect attachment tip”
Appropriate correction is required.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention


Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 is rejected because the terms “quick-connect” and “quickly” are relative terms which renders the claim indefinite. The term “quick-connect” nor “quick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “quick-connect” does not provide clear guidance on the definition of quick.
Claim 10 is rejected because the claim recites the limitation "the reference array" in line one.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US-20190357986-A1) and Zastrozna (US-20140257332-A1).

Regarding claims 1:
Morgan teaches, a surgical navigation system with a computer (see item 26 in figure 1), a display (see items 28,29 in figure 1), a first and second tracker attached (using a reference base (item 50 in figure 2)) to the tibia (items 44, 46 in figure 2), and the navigation system determining the position of the surgical tool (paragraph 47), multiple dynamic reference frames (item 50 in figure 2) that include a plurality of tracking markers (items 44, 46 in figure 2), a navigable tool (pointer)  that can be tracked using tracking sensors (paragraph 46), a camera that can identify and determine the position of the trackers (tracking markers) (paragraph 49) and a navigation system that can track the navigable tool (pointer) (paragraph 46). 
Morgan does not teach a universal quick-connect attachment tip configured to quickly attach the tracker to a plurality of surgical instruments.
Zastrozna teaches from within a similar field of endeavor, a quick connect system (figure 7 item 90) that can be used to attach an instrument (Paragraph 52). 
It would have been obvious to modify Morgan to have a quick-connect attachment tip as taught by Zastrozna. One would be motivated to do so in order to perform multiple surgical steps using the same navigable stylus (Zastrozna paragraph 5). As a result one would expect to quickly change or add an instrument to the stylus. 
Examiner notes that such a modification involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143)

Regarding claim 4:
Morgan teaches, determining a change in the sleeve (plane checker) (paragraph 112). 

Regarding claim 6:
Morgan teaches a sleeve attached to the tracker that can move along the longitudinal axis of the tracker (paragraph 112).

Regarding claim 7 and 8:
Morgan teaches the tracker configured for landmark localization (paragraph 116), point acquisition (paragraph 46) and a rotation of the tracker by a threshold rotation determined by the navigation system (paragraph 109 and figure 10). 

Regarding claim 9:
Morgan teaches the tracker rotating by 45 degrees (Figure 10). 

Regarding claim 10: 
Morgan teaches wherein one tracking marker associated with the reference array is physically movable relative to the other tracking markers (paragraph 11), and once the tracker is on a landmark or point of interest, the robotic navigation system detects movement of the one tracking marker relative to the other tracking markers and captures the landmark or point of interest (Paragraph 116).

Regarding claim 11:
Morgan teaches trackers attached (reference base) to the femur and to the tibia (paragraph 78)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US-20190357986-A1) and Zastrozna (US-20140257332-A1) as applied to claim 1 above, and further in view of Johnson (US-20190038366-A1).

Regarding claim 5, 
Morgan teaches, determining a change in the sleeve (plane checker) (paragraph 112) and a collar wherein the collar includes a longitudinal opening configured to receive the universal tip (paragraph 90, figure 6 item 132). And wherein the plane checker can be placed on a resection plane to return an angulation and/or cut depth to the robotic navigation system (paragraph 112).
Morgan does not teach a foot, wherein the foot includes a U-shaped plate with a flat bottom surface.

Johnson teaches from within a similar field of endeavor, a foot that includes a U-shaped plate with a flat bottom surface (paragraph 159, Figure 23A item 2308). 

It would have been obvious to modify Morgan to have a foot that has a U-shaped plate as taught by Johnson. One would be motivated to do so to give the robot information about the angle of the tool (Johnson paragraph 159). As a result one would expect the robot navigation system to have information about the tracker. 
Examiner notes that such a modification involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IKRA F CHAUDHRY whose telephone number is (571)272-5696. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IKRA F CHAUDHRY/Examiner, Art Unit 3793                         

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793